Jonathan >) wlver Crossroad | ower

Altorney at Baw 50-02 Hew Gardens Koad, Suite #316, Hew Gardens, \Y. 11415
—_ (28)520-1010
of Counsel Fax Mo. (718) 575-9842
Stephen FT Fein Juanplata@ aol com
Sennifer Beinert

Faul ©. Herson

January 13, 2021

Hon. William F. Kuntz II
United States District Court
Eastern District of New York
225 Cadman Plaza East
Brooklyn, NY 11201

Re: Ramsarran Seecharan
20 CV 3898
Dear Judge Kuntz:

I am writing as the attorney for the plaintiff in the above entitled action to
advise the Court, on behalf of the parties, that we have resolved the case as a result of the
excellent assistance and guidance provided to us by mediator, Andrew A. Kimler Esq. As
part of the EDNY mediation program.

The plaintiff will shortly be filing an application to obtain Court approval of
the settlement as needed.

 

JS/eb
